Electronically Filed
                                                       Supreme Court
                                                       SCWC-12-0000763
                                                       16-OCT-2015
                                                       12:33 PM



                         SCWC-12-0000763


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                        STATE OF HAWAI'I,

                  Respondent/Plaintiff-Appellee,


                                vs.


                         LOGAN I. FRANCO,

                 Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

            (CAAP-12-0000763; CASE NO. 2DTA-11-00364)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack and Wilson, JJ.)


          Petitioner/Defendant-Appellant Logan I. Franco’s

application for writ of certiorari filed on September 8, 2015, is

hereby accepted. 

          IT IS FURTHER ORDERED that no oral argument will be
heard in this case. Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai'i Rules of Appellate Procedure, move
for retention of oral argument.
          DATED: Honolulu, Hawai'i, October 16, 2015.

Hayden Aluli

for petitioner                /s/ Mark E. Recktenwald


                              /s/ Paula A. Nakayama


                              /s/ Sabrina S. McKenna


                              /s/ Richard W. Pollack


                              /s/ Michael D. Wilson